DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hironao (JP 2006-45390, please see machine translation for mapping) in view of Okunaga et al (US 2018/0312692).
	Regarding claim 1, Hironao teaches a thermoplastic resin composition (Abstract) comprising:
Polyamide (Advantageous-Effects section, page 3)
10-60 % by mass of a reinforcing agent including a glass fiber and formed in a flat shape (page 4)
Therefore, the amount of the polyamide can be calculated to range from 90 to 40 % by weight.
Hironao teaches that the composition further comprises a silane coupling agent (page 5, first paragraph) which coats the glass fiber.  However, fails to teach the amount of the silane coupling agent.
Okunaga teaches a polyamide composition (Abstract) which incorporates a glass fiber ([0131]) and a silane coupling agent as a coating treatment ([0133]).  Okunaga teaches that the silane coupling agent is present in the amount ranging from 0.05 to 10 parts by weight per 100 parts by weight of the glass fiber ([0133]). Therefore, the amount of the silane coupling agent can be calculated to range from 0.5 to 6 % by weight of the resin composition.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to use the silane coupling agent of Hironao in the amount as taught by Okunaga.  One would have been motivated to do so in order to receive the expected benefit of improving the mechanical strength and surface appearance of the molded product (Okunaga, [0133]).
Regarding claims 2-3, Hironao teaches that the polyamide includes an aliphatic polyamide such as polyamide 6, polyamide 6,6, polyamide 610, polyamide 612 (page 5).
Regarding claim 5-7, Hironao teaches has a flattening of 2 to 10 (page 3) with an average short-side length of a cross section being 3 to 20 microns (page 3) and a length of 2 to 50 mm (page 4).
Regarding claim 8-9, Hironao teaches that the reinforcing agent has a sizing agent attached to the surface thereof and the sizing agent can be an acrylic resin, a urethane resin, epoxy resin (page 4-5).
Regarding claim 10, Hironao teaches that the composition further comprises a sizing material (page 5, first paragraph) which coats the glass fiber.  However, fails to teach the amount of the sizing agent.
Okunaga teaches a polyamide composition (Abstract) which incorporates a glass fiber ([0131]) and a sizing material ([0133]).  Okunaga teaches that the silane coupling agent is present in the amount ranging from 0.05 to 10 parts by weight per 100 parts by weight of the glass fiber ([0133]). Therefore, the amount of the silane coupling agent can be calculated to range from 0.5 to 6 % by weight of the resin composition.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to use the sizing agent of Hironao in the amount as taught by Okunaga.  One would have been motivated to do so in order to receive the expected benefit of improving the mechanical strength and surface appearance of the molded product (Okunaga, [0133]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hironao (JP 2006-45390, please see machine translation for mapping) in view of Okunaga et al (US 2018/0312692) and Nakai et al (US 2013/0030090).
The discussion regarding Hironao and Okunaga in paragraph 3 above is incorporated here by reference.
	Regarding claim 4, Hironao teaches that the composition comprises a polyamide (Abstract), however, fails to teach the molecular weight.
Nakai teaches a polyamide (Abstract) which is molded (Examples) and has a number average molecular weight which ranges from 10,000 to 100,000 ([0056]).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing date of the invention to have the polyamide of Hironao have the number average molecular weight as taught by Nakai.  One would have been motivated to do so in order to receive the expected benefit of having a good balance of mechanical properties and moldability (Nakai, [0056]). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (US 4,231,609) in view of Hironao (JP 2006-45390, please see machine translation for mapping) and Okunaga et al (US 2018/0312692).
Regarding claim 14, Sorensen teaches a sunroof frame (Abstract) which is made from an injection molded, reinforced plastic (col. 3, lines 60-65).
However, it fails to teach that the reinforced plastic is a polyamide with a glass fiber having a flat-plate shape and a silane-based coupling agent.
Modified Hironao teaches all the elements of the thermoplastic resin composition (please see the above rejection which indicates all the components and is incorporated here by reference).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to use the thermoplastic resin of modified Hironao to make the sunroof frame of Sorensen. One would have been motivated to do so because the polyamide composition of modified Hironao has superior tensile strength, impact strength and flatness (Hironao, Abstract).
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoof et al (EP 2 620 419) in view of Hironao (JP 2006-45390, please see machine translation for mapping).
Regarding claim 1, Van Hoof teaches a thermoplastic resin composition comprising:
20 to 90 % by weight of a polyamide ([0012])
2 to 40 % by weight of a silane coupling agent ([0013)
The composition also contains glass fibers ([0017]).
However, it fails to teach the amount of glass fibers and that they are in a flat plate shape.
Hironao teaches a thermoplastic resin composition (Abstract) comprising:
Polyamide (Advantageous-Effects section, page 3)
10-60 % by mass of a reinforcing agent including a glass fiber and formed in a flat shape (page 4)
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the flat shaped glass fiber in the recited amount of Hironao as the glass fiber of Van Hoof.  One would have been motivated to do so in order to receive the expected benefit of having a composition with superior properties (Hironao, Abstract).
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoof et al (EP 2 620 419) in view of Hironao (JP 2006-45390, please see machine translation for mapping) and Uchida (WO 2019/167391, please refer to US 2020/0389973 for English language equivalent and mapping).
The discussion regarding Van Hoof and Hironao in paragraph 6 above is incorporated here by reference.
Regarding claim 11 and 13, Van Hoof teaches that the silane coupling agent should preferentially be a trialkoxysilane ([0030]), however fails to teaches that it is an isocyanate-based silane-based coupling agent.
Uchida teaches an isocyanate-based silane coupling agent such as tris-trimethoxysilyl propyl isocyanurate ([0058]) which is used to coat glass materials ([0054]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to use the tris-trimethoxysilyl propyl isocyanurate of Uchida as the silane coupling agent of Van Hoof.  One would have been motivated to do so in order to receive the expected benefit of using a coupling agent with good properties such as moisture absorption and heat resistance (Uchida, [0055]).
Regarding claim 12, Van Hoof teaches the polyamide and the silane coupling agents can form a few covalent bonds or no covalent bonds, but forms a compatibility with each other (hydrogen bonding) (Van Hoof, col 7, lines 1-10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764